Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the use of “pressure of media within each of said plurality of spokes” as set forth in claim 25, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both a rim (Figure 2-3) and a disk or flange (Figures 1A-B).  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 25-27 are indefinite due to the fact that the limitation “an actuator” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the "actuator" set forth in claims 25-27 is the same element as previously set forth in the claims, or is an additional element of the invention.  
	Claims 25-29 are indefinite due to the fact that the limitation “a tension” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the "tension" set forth in claims 25-29 is the same element as previously set forth in the claims, or is an additional element of the invention.  
	Claims 25-27 are indefinite due to the fact that the limitation “a plurality of spokes” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the "plurality of spokes" set forth in claims 25-27 is the same element as previously set forth in the claims, or is an additional element of the invention.  
	Claims 28-29 are indefinite due to the fact that the limitations “a first plurality of spokes” and “a second plurality of spokes” are double recitations. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “a first plurality of spokes” and “a second plurality of spokes” set forth in claims 28-29 is the same element as previously set forth in the claims, or is an additional element of the invention.  


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 24 and 26-28 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Cummins (393,218). Cummins shows a rotating element having all of the features as set forth in the above claims. For example, first and second collars (B) slide on an inner radial member (A), with first and second pluralities of spokes (E) respectively mounted thereto. First and second actuators (D) are coupled to and axially move (thus applying power to) the collars (B) to adjust the firmness or tension of the spokes (E). 
	Regarding claim 28, the limitation that a change in the firmness of a portion of the circular element “so as to modify a heading of a vehicle” is considered to be an intended use, which receives no patentable weight.

Claims 24 and 26-28 are rejected under 35 U.S.C. 102(b) as being anticipated by Hoyt (1,289,780). Hoyt shows a rotating element having all of the features as set forth in the above claims. For example, first 25, second 27, third 28, and fourth 29 collars slide .
	Regarding claim 28, the limitation that a change in the firmness of a portion of the circular element “so as to modify a heading of a vehicle” is considered to be an intended use, which receives no patentable weight.

Allowable Subject Matter
Claims 11-23 are allowed.

Claims 25 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive. The Applicant argues that reference character “11” has been “correctly used solely with reference to a rim”. However, this is NOT the case, given the fact that in Figures 1A-B reference character “11” is used to denote the disk portion of the wheel. A “rim” is ONLY the portion of a wheel on which a tire (pneumatic or not) is .
	The Applicant argues that claims 24-29 are not indefinite. Applicant has corrected the indefiniteness issue in claim 24; however, claims 25-29 remain indefinite for the reasons set forth in section 5 above.
	The Applicant argues that neither Cummins nor Hoyt disclose a method of changing the stiffness of a circular element “during rotation” as set forth in claim 24. However, this is not the case. Both Cummins and Hoyt require rotation of at least one portion of the circular element to change the stiffness thereof. This meets the limitations of the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617